Citation Nr: 1203561	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-36 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969 and on active duty for training from August 1985 to December 1985.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In February 2009 and July 2010, the Board remanded this case for further evidentiary development to the RO through the Appeals Management Center (AMC).  The requested development was completed, and the case has now been returned to the Board for further appellate action


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2004 letter issued prior to the decision on appeal, and in a February 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection (to include on a secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, lay evidence, and hearing testimony.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included providing additional VCAA notice, obtaining the Veteran's service treatment records from his second period of service in 1985, obtaining information regarding the Veteran's treatment providers, obtaining VA treatment records, and scheduling the Veteran for a VA examination.  In response, the RO/AMC sent the Veteran a March 2009 letter that provided notice of how disability evaluations and effective dates are assigned.  Regarding the Veteran's service treatment records from August 1985 to December 1985, the RO/AMC followed all appropriate procedures to obtain such records but received an April 2009 response from the National Personnel Records Center that these records were unavailable.  The RO/AMC subsequently notified the Veteran and advised him to send in any 1985 records in his possession, but the Veteran did not respond.  In an April 2009 memorandum, the RO/AMC found that the Veteran's service treatment records from August 1985 to December 1985 were unavailable.  The RO/AMC also asked the Veteran in a March 2009 letter to provide information regarding his treatment providers, and to specifically authorize the release of treatment records from private Franklin Memorial Clinic.  The Veteran responded by sending in the relevant private medical records in his possession.  The RO/AMC also obtained all available current VA treatment records from the VA Medical Center in Mobile, Alabama, and Biloxi, Mississippi.  Finally, the RO/AMC scheduled the Veteran for an April 2009 VA examination and further obtained a July 2010 VA addendum opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for hypertension, to include as a result of his service-connected PTSD, which has been rated as 50 percent disabling since September 30, 2003.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's hypertension is not warranted on any basis.  

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his period of active service from August 1985 to December 1985 are unavailable.  An April 2009 memorandum documents a formal finding of unavailability of his service treatment records for that period and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran's blood pressure at his February 1965 service pre-induction examination measured 138/78, and his blood pressure at his November 1967 service entrance examination measured 120/88.  The Veteran's blood pressure at his July 1969 service separation examination measured 132/82.  All other service treatment records are negative for any high blood pressure readings, as well as for any complaints, diagnosis, or treatment of hypertension.  At his November 2007 and November 2008 hearings, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he was first diagnosed with hypertension in 1990.  

Post-service private medical records dated from April 2002 to June 2006 from Providence Family Physicians show that the Veteran received intermittent treatment for hypertension.  In particular, a May 2004 treatment record indicates that the Veteran had a strong family history of hypertension and that his genetic pool was probably why he currently had hypertension.  

VA medical records dated from March 2005 to January 2008 reveal that the Veteran was periodically seen for his hypertension and that he was taking medication to control his blood pressure.  His blood pressure measured 122/79 on March 2005, 131/83 on May 2005, 113/65 on April 2006, 123/74 on July 2006, 120/82 on November 2006, and 135/91 on January 2008.  

At the November 2007 hearing before a DRO, the Veteran testified that he had not had any problems with high blood pressure prior to entering the military.  He reported that after coming home from service in Vietnam, he treated his high blood pressure by drinking garlic water every morning.  The Veteran also stated that he did not start taking medication for hypertension until about 1990.  

The Veteran and his wife testified before the Board at a travel board hearing in November 2008.  Testimony revealed that the Veteran and his fellow servicemen had been required to take salt tablets three times a day during service to replace nutrients lost from sweating.  The Veteran testified that he believed that these salt tablets had caused his blood pressure to go up.  He reported that he did not have, nor did he receive treatment for, high blood pressure in service, but he did recall one incident where he passed out while standing in formation in the hot sun.  He stated that he was taken to the dispensary after passing out and given some intravenous fluids.  He maintained that he did not have any high blood pressure problems until after discharge from service.  He indicated that he treated himself at home by drinking garlic water because he did not have access to a physician at that time.  The Veteran testified that in 1990, he began taking medication for his high blood pressure.  He reported that prior to taking this medication, he had experienced dizziness and bad vision, which he attributed to his hypertension.  

Pursuant to February 2009 and July 2010 Board remands, the Veteran underwent VA examination in April 2009 with a July 2010 VA addendum opinion.  At the April 2009 VA examination, the Veteran was noted to be taking blood pressure medication and preventive heart medication daily.  The Veteran reported suffering from hypertension after service that he self-treated with garlic water until 1990.  He stated that he had been on hypertensive medication ever since 1990.  He maintained that he had initially started out taking one type of medication but that he had been on two types of medication for the last several years with excellent control of his symptoms.  The examiner noted that the Veteran had no angina, syncope, dyspnea, palpitations, heart symptoms, congestive heart failure, rheumatic heart disease, myocardial infarction, angioplasty, stents, or pacemakers.  His metabolic equivalents were over 6, and he was able to climb stairs, do moderate carpentry, and work in the garden.  The examiner also indicated that there had been no evidence of essential hypertension during the Veteran's period of service.  Examination revealed that the Veteran's respiratory rate was 16, and his heart rate was 86.  His blood pressure readings were measured at 142/95, 138/89, and 137/92.  The Veteran's chest was bilaterally symmetric, and respirations were regular and rhythmic.  Heart rate was regular and rhythmic without murmurs or gallops.  A March 2009 echocardiogram showed minimal left atrial enlargement, normal left ventricular wall thickness and motion, normal left ventricular systolic function with an estimated ejection fraction of 60 to 65 percent, decreased left ventricular diastolic function, mild mitral and tricuspid regurgitation, normal right side of the heart, and no pericardial effusion.  The examiner diagnosed the Veteran with essential hypertension with no significant residuals.  She found that the onset of the hypertension was at least a decade after his period of service.  The examiner opined that the Veteran's hypertension was not caused by or related to his period of service or any service-connected conditions.  She explained that the preponderance of the medical evidence did not support PTSD as a proximate cause of chronic or essential hypertension.  

In a July 2010 addendum, the VA examiner reported that the medical expertise to predict the natural progression of essential hypertension in individuals did not exist.  However, she explained that the Veteran had been well-controlled on two antihypertensives for many years and one antihypertensive prior to that.  Additionally, she noted that because the Veteran's echocardiogram had not shown any evidence of left ventricular hypertrophy, and the laboratory results had revealed no evidence of renal insufficiency, this indicated that the Veteran had well-controlled long-term blood pressure.  Based on these facts, the examiner opined that the Veteran's hypertension was also less likely than not worsened beyond natural progression due to PTSD or anything else.  

In an October 2011 statement, the Veteran reiterated the fact that he had been told to take salt tablets three times a day during his service in Vietnam in order to keep iron in the body.  He again contended that the salt tablets were what caused his high blood pressure condition.  

With regard to service connection for hypertension on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  In addition, hypertension was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his November 2007 and November 2008 hearings, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he was first diagnosed with hypertension in 1990 (more than 20 years after his first service discharge and about 5 years after his second service discharge). 

The Board also notes that the Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service, for either period of active service.  

With regard to service connection for hypertension on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that his hypertension was due to or aggravated by his PTSD.  However, the April 2009 and July 2010 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's hypertension was caused by his PTSD, and that it was less likely than not that the Veteran's hypertension had been aggravated by his PTSD.  For these reasons, the April 2009 opinion and July 2010 addendum opinion by the April 2009 VA examiner are afforded great probative value.  

Furthermore, while the Veteran and his wife contend that his hypertension is related to his service-connected PTSD, the Veteran and his wife have no medical training and thus their opinions on this point are not competent medical evidence.  In this regard, medical disorders such as hypertension require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, while the Veteran contends that he took salt pills in Vietnam due to the heat and those pills caused his hypertension, there is no competent evidence supporting such a contention.  Indeed, when he asked his private physician whether his hypertension was related to Vietnam, the physician indicated that he had no data on that and that the Veteran's hypertension is probably more due to his gene pool.  Thus, the Veteran's and his wife's opinions regarding the etiology of the Veteran's current hypertension are not competent medical evidence.  

For these reasons, the opinions by the April 2009 examiner (which were accompanied by detailed supporting rationale) are of greater probative value than the Veteran's and Veteran's wife's lay contentions regarding the etiology of his hypertension.  Accordingly, service connection for the Veteran's hypertension on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2011).  

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service or to a service-connected disability.  Accordingly, service connection for hypertension is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


